UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended March 31, 2010 Commission File Number 033-19411-C TetriDyn Solutions, Inc. (Exact name of registrant as specified in its charter) Nevada 20-5081381 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1651 Alvin Ricken Drive, Pocatello, ID83201 (Address of principal executive offices, including zip code) (208) 232-4200 (Registrant’s telephone number, including area code) n/a (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer¨ Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of May 12, 2010, issuer had 21,881,863 outstanding shares of common stock, par value TABLE OF CONTENTS Item Description Page PART I – FINANCIAL INFORMATION Item 1 Financial Statements 3 Condensed Consolidated Balance Sheets (Unaudited) 3 Condensed Consolidated Statements of Operations (Unaudited) 4 Condensed Consolidated Statements of Cash Flows (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3 Quantitative and Qualitative Disclosures about Market Risk 15 Item 4T Controls and Procedures 15 PART II – OTHER INFORMATION Item 6 Exhibits 16 Signature 16 2 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS TETRIDYN SOLUTIONS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, 2010 2009 (Unaudited) ASSETS Current Assets Cash $ 60,755 $ 123,784 Accounts receivable, current portion 47,993 132,706 Inventory 43,027 739 Prepaid expenses 10,567 16,806 Total Current Assets 162,342 274,035 Property and Equipment, net 49,355 43,005 Accounts receivable, net of current portion 2,208 3,088 Total Assets $ 213,905 $ 320,128 LIABILITIES Current Liabilities Accounts payable $ 255,193 $ 217,135 Accrued liabilities 46,228 64,970 Unearned revenue 24,833 33,084 Notes payable, current portion 94,859 113,181 Total Current Liabilities 421,113 428,370 Long-Term Liabilities Notes payable, net of current portion 311,502 322,905 Total Long-Term Liabilities 311,502 322,905 Total Liabilities 732,615 751,275 COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' DEFICIT Preferred stock - $0.001 par value Authorized: 5,000,000 shares Issued and outstanding: 1,200,000 shares and 1,200,000 shares, respectively 1,200 1,200 Common stock - $0.001 par value Authorized: 100,000,000 shares Issued and outstanding: 21,881,863 shares and 21,881,863 shares, respectively 21,882 21,882 Additional paid-in capital 2,810,330 2,810,330 Accumulated deficit (3,352,122) (3,264,559) Total Stockholders' Deficit (518,710) (431,147) Total Liabilities and Stockholders' Deficit $ 213,905 $ 320,128 See the accompanying notes to condensed consolidated unaudited financial statements. 3 TETRIDYN SOLUTIONS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended March 31, 2010 2009 Revenue $ 162,261 $ 303,778 Cost of Revenue 75,047 102,909 Gross Profit 87,214 200,869 Operating Expenses General and administrative 76,407 82,086 Professional fees 24,843 20,507 Selling and marketing 19,010 23,391 Research and development 40,894 28,929 Total Operating Expenses 161,154 154,913 Net Profit (Loss) from Operations (73,940) 45,956 Other Income (Expenses) Other Income (Expense) 61 64 Interest Income 96 155 Interest Expense (13,780) (5,958) Total Other Income (Expenses) (13,623) (5,739) Net Profit (Loss) from Continuing Operations before Provision for Income Taxes (87,563) 40,217 Provision for Income Taxes - - Net Income (Loss) from Continuing Operations $ (87,563) $ 40,217 Discontinued Operations Loss from Operations of Discontinued Subsidiary $ - $ (73,518) Income (Loss) from Discontinued Operations $ - $ (73,518) Net Profit (Loss) $ (87,563) $ (33,301) Basic and Diluted Profit (Loss) Per Common Share Continuing operations $ - $ - Discontinued operations $ - $ - Total Basic and Diluted Profit (Loss) Per Common Share $ - $ - Basic and Diluted Weighted-Average Common Shares Outstanding 21,881,863 21,381,863 See the accompanying notes to condensed consolidated unaudited financial statements. 4 TETRIDYN SOLUTIONS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Three Months Ended March 31, 2010 2009 Cash Flows from Operating Activities Net Profit (Loss) $ (87,563) $ (33,301) Less: Net profit (loss) from discontinued operations $ - $ (73,518) Profit (Loss) from Continuing Operations $ (87,563) $ 40,217 Adjustments to reconcile net loss from continuing operations to net cash provided by (used in) operating activities from continuing operations: Depreciation 3,650 3,168 Changes in operating assets and liabilities: Accounts receivable 33,305 12,732 Prepaid expenses 6,239 4,293 Accrued expenses (18,742) 14,472 Accounts payable 38,058 18,622 Unearned revenue (8,251) (991) Net Cash Provided by (Used in) Operating Activities from Continuing Operations (33,304) 92,513 Net Cash Provided by (Used in) Operating Activities from Discontinued Operations - (104,661) Net Cash Provided by (Used in) Operating Activities (33,304) (12,148) Cash Flows from Investing Activities Purchase of property and equipment - (10,044) Net Cash Used in Investing Activities from Continuing Operations - (10,044) Net Cash Used in Investing Activities from Discontinued Operations - - Net Cash Used in Investing Activities - (10,044) Cash Flows from Financing Activities Principal payments on notes payable (29,725) (25,076) Net Cash Provided by (Used in) Financing Activities from Continuing Operations (29,725) (25,076) Net Cash Provided by (Used in) Financing Activities from Discontinued Operations - - Net Cash Provided by (Used in) Financing Activities (29,725) (25,076) Net Increase in Cash (63,029) (47,268) Cash at Beginning of Period 123,784 357,157 Cash at End of Period $ 60,755 $ 309,889 Supplemental Disclosure of Cash Flow Information: Cash paid for income taxes $ - $ - Cash paid for interest expense and lines of credit $ 6,141 $ 5,131 Supplemental Noncash Investing and Financing: During the quarter ending March 31, 2010, the Company received from a former subsidiary inventory worth $42,288 and equipment worth $10,000, reducing the accounts receivable balance from the former subsidiary by $52,288. See the accompanying notes to condensed consolidated unaudited financial statements. 5 TETRIDYN SOLUTIONS, INC. AND SUBSIDIARIES Notes to the Condensed Consolidated Financial Statements (Unaudited) Note 1 – Basis of Presentation The accompanying unauditedcondensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America, or GAAP, and the rules and regulations of the Securities and Exchange Commission for interim financial information.Accordingly, they do not include all the information necessary for a comprehensive presentation of financial position and results of operations. It is management’s opinion, however, that all material adjustments (consisting of normal recurring adjustments) have been made that are necessary for a fair financial statements presentation.The results for the interim period are not necessarily indicative of the results to be expected for the year.The interim condensed consolidated financial statements should be read in conjunction with the Company’s annual report on Form 10-K for the year ended December 31, 2009, including the financial statements and notes thereto. Note 2 – Organization and Summary of Significant Accounting Policies Nature of Business – TetriDyn Solutions, Inc. (the “Company”), specializes in providing business information technology (IT) solutions to its customers.The Company optimizes business and IT processes by utilizing systems engineering methodologies, strategic planning, and system integration to add efficiencies and value to its customers’ business processes and to help its customers identify critical success factors in their business. Principles of Consolidation – The condensed consolidatedfinancial statements include the accounts of the Company and its wholly owned subsidiary, an Idaho corporation also named TetriDyn Solutions, Inc. (“TetriDyn-Idaho”), and results of operations of its partially owned variable interest entity, Southfork Solutions, Inc. (“Southfork”), from January 1, 2009, to March 31, 2009.Intercompany accounts and transactions have been eliminated in consolidation. Business Segments – In 2009, the Company’s services were broadly classified into two principal segments: the business IT solutions segment and the livestock segment.The business IT solutions segment provides business IT solutions within the healthcare industry, although the segment is in the process of expanding the solutions to other select industries.The livestock segment was focused on providing business IT solutions specifically within the livestock industry.The Company’s involvement in the livestock segment ended in the fourth quarter of 2009, and the Company currently has only one segment. Use of Estimates – In preparing financial statements in conformity with GAAP, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reported period.Actual results could differ from these estimates. Cash and Cash Equivalents – For purposes of the cash flow statements, the Company considers all highly liquid investments with original maturities of three months or less at the time of purchase to be cash equivalents. 6 Revenue Recognition – The Company’s AeroMD EMR, electronic medical records software, is provided as turnkey software that has been customized for specific medical specializations.The Company installs the software at the customer’s location for a fee and charges the customer a monthly license fee, based on the number of operating workstations, under a one- or two-year usage agreement.The customer is entitled to all systems upgrades during the term of the agreement.At the end of their contracts, customers may continue using AeroMD by entering into a new license with the Company.The Company also sells installation and post-contract support service contracts on an hourly basis.The Company does not provide any rights of return or warranties on its AeroMD EMR software or on its support service contracts. Revenue from software licenses and related installation and support services is recognized when earned and realizable.Revenue is earned and realizable when persuasive evidence of an arrangement exists, services, if requested by the customers, have been rendered and are determinable, and collectability is reasonably assured.Amounts received from customers prior to these criteria being met are deferred.Revenue from the sale of software is recognized when delivered to the customer or upon installation of the software if an installation contract exists.Revenue from post-contract support service contracts is recognized as the services are provided, determined on an hourly basis.The Company recognizes the revenue received for unused support hours under support service contracts that have had no support activity after two years.Revenue applicable to multiple-element fee arrangements is divided among the software, the installation, and post-contract support service contracts using vendor-specific objective evidence of fair value, as evidenced by the prices charged when the software and the services are sold as separate products or arrangements. The Company also provides IT management consulting services.These services are paid for on a project basis and on a contracted payment schedule, which is not cancelable or refundable.Revenue for these services is recognized over the contract period. One customer, a regional critical access hospital, represented 33% of sales for the three-month period ended March 31, 2010.The Company had a different regional hospital customer that represented 81% of sales for the three-month period ended March 31, 2009. Going Concern–The accompanying condensed consolidated financial statements have been prepared on the assumption that the Company will continue as a going concern.As reflected in the accompanying condensed consolidated financial statements, the Company had a net loss $87,563 and used $33,304 of cash in operating activities for the three months ended March 31, 2010.The Company had a working capital deficiency of $258,771 and a stockholders’ deficiency of $518,710 as of March 31, 2010.The ability of the Company to continue as a going concern is dependent on its ability to increase sales and obtain external funding for its product development.The financial statements do not include any adjustments that may result from the outcome of this uncertainty. Income Taxes – The Company utilizes the liability method of accounting for income taxes.Under the liability method, deferred tax assets and liabilities are determined based on temporary differences between financial reporting and tax bases of assets and liabilities and on the amount of operating loss carryforwards, and are measured using the enacted tax rates and laws that will be in effect when the temporary differences and carryforwards are expected to reverse.An allowance against deferred tax assets is recorded when it is more likely than not that such tax benefits will not be realized. Fair Value of Financial Instruments – The carrying amounts of the Company’s current portion of accounts receivable, prepaid expenses, accounts payable, accrued liabilities, unearned revenue, and notes payable approximate fair value due to the relatively short period to maturity for these instruments. 7 Property and Equipment – Property and equipment are recorded at cost.Maintenance, repairs, and renewals that neither materially add to the value of the property nor appreciably prolong its life are charged to expense as incurred.Property and equipment are depreciated using the straight-line method over the estimated useful life of the asset, which is set at five years for computing equipment and vehicles and seven years for office equipment.Gains or losses on dispositions of property and equipment are included in the results of operations when realized. Inventory – Inventory is recorded at cost and the Company utilizes the First-In, First-Out (FIFO) cost flow method.Gains or losses on dispositions of inventory are included in the results of operations when realized. Net Profit (Loss) Per Common Share – Basic and diluted net profit (loss) per common share is computed based upon the weighted-average stock outstanding as defined by Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 260, “Earnings Per Share.”As of March 31, 2010 and 2009, 3,465,000 and 3,520,500, respectively, of common share equivalents were antidilutive and not used in the calculation of diluted net loss per share. Stock-Based Compensation – On June 17, 2009, at the Company’s annual shareholders’ meeting, the Company’s shareholders approved the 2009 Long-Term Incentive Plan under which up to 4,000,000 shares of common stock may be issued.The 2009 plan is to be administered either by the board of directors or by the appropriate committee to be appointed from time to time by such board of directors.Awards granted under the 2009 plan may be incentive stock options (“ISOs”) (as defined in the Internal Revenue Code), appreciation rights, options that do not qualify as ISOs, or stock bonus awards that are awarded to employees, officers, and directors that, in the opinion of the board or the committee, have contributed or are expected to contribute materially to the Company’s success.In addition, at the discretion of the board of directors or the committee, options or bonus stock may be granted to individuals that are not employees, officers, or directors, but contribute to the Company’s success. Equity instruments issued to other than employees are recorded on the basis of the fair value of the instruments, as required by FASB ASC 505, “Share-Based Payment.”Emerging Issues Task Force, or EITF, Issue96-18, “Accounting for Equity Instruments That Are Issued to Other Than Employees for Acquiring, or in Conjunction with Selling, Goods or Services,” defines the measurement date and recognition period for such instruments.In general, the measurement date is when either a (a)performance commitment, as defined, is reached; or (b)the earlier of (i)the non-employee performance is complete or (ii)the instruments are vested.The measured value related to the instruments is recognized over a period based on the facts and circumstances of each particular grant as defined in the EITF. Effective January 1, 2006, the Company adopted the provisions of FASB ASC 505 for its stock-based compensation plan.Under FASB ASC 505, all employee stock-based compensation is measured at the grant date, based on the fair value of the option or award, and is recognized as an expense over the requisite service period, which is typically through the date the options or awards vest.The Company adopted FASB ASC 505 using the modified prospective method.Under this method, for all stock-based options and awards granted prior to January 1, 2006, that remain outstanding as of that date, compensation cost is recognized for the unvested portion over the remaining requisite service period, using the grant-date fair value measured under the original provisions of FASB ASC 505 for pro forma and disclosure purposes.Furthermore, compensation costs will also be recognized for any awards issued, modified, repurchased, or cancelled after January 1, 8 Recent Accounting Pronouncements – In October 2009, the FASB issued Accounting Standard Update (“ASU”) No.2009-13, which addresses the accounting for multiple-deliverable arrangements to enable vendors to account for products or services separately rather than as a combined unit and modifies the manner in which the transaction consideration is allocated across the separately identified deliverables.The ASU significantly expands the disclosure requirements for multiple-deliverable revenue arrangements.The ASU will be effective for the first annual reporting period beginning on or after June15, 2010, and may be applied retrospectively for all periods presented or prospectively to arrangements entered into or materially modified after the adoption date.Early adoption is permitted, provided that the guidance is retroactively applied to the beginning of the year of adoption.The Company does not expect the adoption of ASU No. 2009-13 to have any effect on its financial statements upon its required adoption on January 1, 2011. Reclassifications – Certain amounts in the 2009 information have been reclassified to conform to the 2010 presentation.These reclassifications had no impact on the Company’s net loss or cash flows. Note 3 – Inventory The Company’s inventory is comprised of regular inventory and direct materials to be used in the manufacture of new products.The Company’s regular inventory as of March 31, 2010, and December 31, 2009, consisted of one piece of equipment valued at $739.During the quarter ended March 31, 2010, the Company received direct materials in exchange for reduction of a former variable interest subsidiary’s debt to the Company by $42,288. Note 4 – Notes Payable In February 2010, the Company paid the balance of $19,035 in full for its note payable to a bank that was due April 2010. Note 5 – Investments Until the fourth quarter of 2009, the Company was engaged in providing business IT solutions to the livestock segment through a variable interest subsidiary, Southfork Solutions, Inc., which is developing electronic livestock tracking systems, in which the Company had an approximately 39% interest at December 31, 2009.Effective October 2009, the Company is no longer in management or financial control of this entity, although as of March 31, 2010, it holds an approximately 38% minority interest.Effective September 30, 2009, the Company changed from the variable interest consolidation method of accounting for this entity to the cost method of accounting for this entity. 9 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with our unaudited condensed consolidated financial statements and notes to our financial statements included elsewhere in this report.This discussion contains forward-looking statements that involve risks and uncertainties.Actual results could differ materially from those anticipated in these forward-looking statements as a result of various factors discussed elsewhere in this report. Certain information included herein contains statements that may be considered forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended, such as statements relating to our anticipated revenues, gross margin and operating results, estimates used in the preparation of our financial statements, future performance and operations, plans for future expansion, capital spending, sources of liquidity, and financing sources.Such forward-looking information involves important risks and uncertainties that could significantly affect anticipated results in the future, and accordingly, such results may differ from those expressed in any forward-looking statements made herein.These risks and uncertainties include those relating to our liquidity requirements, the continued growth of the software and IT services industries, the success of our product development, marketing and sales activities, vigorous competition in the software industry, dependence on existing management, leverage and debt service (including sensitivity to fluctuations in interest rates), domestic or global economic conditions, the inherent uncertainty and costs of prolonged arbitration or litigation, and changes in federal or state tax laws or the administration of such laws. Overview We optimize business and IT processes by utilizing systems engineering methodologies, strategic development, and integration to add efficiencies and value to our customers’ business processes and to help our customers identify critical success factors in their business.Our business was founded as an Idaho corporation, TetriDyn Solutions, Inc.On March 22, 2006, we completed a share exchange with Creative Vending Corp., then inactive, that resulted in TetriDyn Solutions, Inc., becoming a wholly owned subsidiary of the Florida corporation, the legal acquirer.For accounting purposes, the Idaho corporation was the accounting acquirer because its management and controlling shareholders continued to manage and control the consolidated enterprise following the exchange.In June 2006, we changed our corporate domicile from Florida to Nevada and changed our name from Creative Vending Corp. to TetriDyn Solutions, Inc. We provide business IT solutions to the healthcare industry.We are expanding our service offerings into selected other professional industries as those markets develop and as we develop new applications for our integrated system of radio frequency identification (RFID) and software solutions for tracking, management, and diagnostic systems. Until the fourth quarter of 2009, we also were engaged in providing business IT solutions to the livestock segment through a variable interest subsidiary, Southfork Solutions, Inc., which is developing electronic livestock tracking systems, in which we had an approximately 39% interest at December 31, 2009.Effective October 2009, we are no longer in management or financial control of this entity, although as of March 31, 2010, we hold an approximately38% minority interest.Effective September 30, 2009, we changed from the variable interest consolidation method of accounting for this entity to the cost method of accounting for this entity. 10 Description of Expenses General and administrative expenses consist of salaries and related costs for accounting, administration, finance, human resources, and information systems for internal use. Professional fees expenses consist of fees related to legal, outside accounting, auditing, market analysis, and investor relations services. Selling and marketing expenses consist of advertising, promotional activities, trade shows, travel, and personnel-related expenses. Research and development expenses consist of payroll and related costs for software engineers, management personnel, and the costs of materials and equipment used by these employees in the development of new or enhanced product offerings. In accordance with FASB ASC 985, “Accounting for the Costs of Computer Software to be Sold, Leased or Otherwise Marketed,” development costs incurred in the research and development of new software products to be sold, leased, or otherwise marketed are expensed as incurred until technological feasibility in the form of a working model has been established.Internally generated, capitalizable software development costs have not been material to date.We have charged our software development costs to research and development expense in our statements of operations. Property and equipment are recorded at cost.Maintenance, repairs, and renewals that neither materially add to the value of the property nor appreciably prolong its life are charged to expense as incurred.Property and equipment are depreciated using the straight-line method over the estimated useful lives of the assets.Gains or losses on dispositions of property and equipment are included in the results of operations when realized. Results of Operations Comparison of Three Months Ended March 31, 2010 and 2009 Revenues Our revenue was $162,261 for the three months ended March 31, 2010, compared to $303,778 for the three months ended March 31, 2009, representing a decrease of $141,517, or 47%, for the three-month period.The decrease in revenues was due to the loss of our service contract with a regional hospital at the end of the second quarter of 2009 following a change in ownership and management at the hospital. Cost of Revenue Our cost of revenue was $75,047 for the three months ended March 31, 2010, compared to $102,909 for the three months ended March 31, 2009, representing a decrease of $27,862, or 27%, for the three-month period.The gross margin percentage on revenue was 54% for the three months ended March 31, 2010, and 66% for the three months ended March 31, 2009.The decrease in the gross margin percentage for the three months ended March 31, 2010, from the three months ended March 31, 2009, was due to a higher percentage of revenue from hardware sales rather than from service sales.Hardware sales have a significantly lower profit margin than service sales. 11 Although the net changes and percent changes with respect to our revenues and our cost of revenue for the three months ended March 31, 2010 and 2009, are summarized above, the trends contained therein are limited and should not be viewed as a definitive indication of our future results. Operating Expenses General and Administrative — General and administrative expenses for our continuing operations, including noncash compensation expense, were $76,407 for the three months ended March 31, 2010, compared to $82,086 for the three months ended March 31, 2009, representing a decrease of $5,679, or 7%, in 2010.The decrease in our general and administrative expenses for the three-month period ended March 31, 2010, as compared to the three months ended March 31, 2009, reflects a decrease in salary for executives while other personnel were reassigned from supporting the regional hospital customer full-time in 2009 to developing new business strategies for the IT services sector in 2010. Professional Fees — Professional fees expenses for our continuing operations, including noncash compensation expense, were $24,843 for the three months ended March 31, 2010, compared to $20,507 for the three months ended March 31, 2009, representing an increase of $4,336, or 21%, for the three-month period.The increase in our professional fees expenses for the three-month period ended March 31, 2010, as compared to the three months ended March 31, 2009, reflects the increased legal fees associated with the 2009 10-K filing and our amended articles of incorporation for the Series A Preferred Stock. Selling and Marketing — Selling and marketing expenses for our continuing operations, including noncash compensation expense, were $19,010 for the three months ended
